               Case 1:19-cr-00561-LAP Document 78
                                               76 Filed 05/21/20
                                                        05/19/20 Page 1 of 1



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                         901 K STREET, N.W.
RITA M. GLAVIN                               WWW.SEW KIS.COM
  (212) 574-1309                                                                          WASHINGTON, DC 20005
glavin@sewkis.com                                                                        TELEPHONE: (202) 737-8833
                                                                                         FACSIMILE: (202) 737-5184




                                                      May 19, 2020

                                                               The request to exclude time under the Speedy
                                                               Trial Act is granted.
  VIA ECF                                                      SO ORDERED.
  Hon. Loretta A. Preska                                       Dated: May 21, 2020
  United States District Court
  Southern District of New York
  500 Pearl Street                                             _______________________________
  New York, NY 10007-1312                                      LORETTA A. PRESKA, U.S.D.J.

           Re:      United States v. Steven Donziger, No. 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

         I respectfully submit this letter on behalf of the United States to request that the Court
  exclude the period from today through September 9, 2020 from the computation of time under
  the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A). The Government makes this
  exclusion request given the emergency created by the ongoing pandemic as noted in S.D.N.Y.
  Standing Order 20-MC-196, and so that the parties may prepare for the September 9 trial and file
  motions relating to the trial. The Government submits the ends of justice served by this
  exclusion of time outweigh the interests of the parties and the public in a speedy trial. The
  defense consents to this exclusion of time.

         By making this application for exclusion of time, the Government does not concede that
  the Speedy Trial Act applies to this criminal case.




                                                      Respectfully submitted,


                                                      ______/s/__________
                                                      Rita M. Glavin
                                                      Special Prosecutor
